DETAILED ACTION

This office action is in response to Remarks and Amendments filed December 3, 2020 in regards to a divisional application filed October 3, 2019 to U.S. application 15/353,676 (now U.S. Patent No. 10, 435,580) filed November 16, 2016 claiming priority to provisional application 62/257,875 filed November 20, 2015.  Claims 1, 8, 14, 15, and 17 have been amended. Claims 18-20 are new. Claims 1-20 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3, 2020 was filed after the mailing date of the Non-Final Office action on September 15, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In view of the Remarks and Amendments, the objection to claims 1, 14, and 15 have been withdrawn.  
In view of the Remarks and Amendments of claims 15 and 17, the rejections of claims 15 and 17 under 35 USC § 112(b) have been withdrawn.  
In view of the Remarks and Amendments of claims 1, 8, and 17, the rejections of statutory double patenting of claims 1-17 under 35 USC § 101 have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (WO 2015/060970 A1) in view of Schwartz et al. (US 2015/0299498 A1).
In regards to claims 1, 8, and 17, Jiang et al. disclose a coating composition comprising a fluorine-containing copolymer comprising at least three monomer units: (a) 40-60 mol% of the first monomer unit selected from 2,3,3,3-tetrafluoropropene and/or 1,3,3,3-tetrafluoropropene, (b) 5-45 mol% of the second monomer unit selected from the group consisting of vinyl esters, vinyl ethers, and mixtures thereof, and (c) 3-30 mol% of the third monomer unit selected from hydroxyl group-containing vinyl ethers and hydroxyalkyl vinyl ethers [Abstract; 0007-0008, 0010-0012; Claims 1-3].  Jiang et al. disclose the first monomer unit of 2,3,3,3-tetrafluoropropene and/or 1,3,3,3-tetrafluoropropene wherein the tetrafluoropropene is selected from HFO-1234yf or HFO-1234ze (i.e. trans-1,3,3,3-tetrafluoropropene) [0002, 0008, 000010; Examples 1-3, 5]. Jiang et al. disclose in the fluorine-containing polymer (b) a second monomer unit comprising 5-45 mol% of a polymerized monomer selected from the group consisting of vinyl esters and vinyl ethers; the second unit is selected from the group consisting of alkyl vinyl ethers, vinyl esters, and mixtures thereof; the vinyl ester or vinyl ether has the formula CH2=CR1-O(C=O)xR2 and CH2=CR3-OR4, wherein R1 and R3 arc hydrogen or methyl, and wherein R2 and R4 are unsubstituted linear, branched or alicyclic alkyl groups having from 1 to 12 carbon atoms; and (c) a third monomer unit comprising 3 to 30 mol% of a polymerized monomer comprising a hydroxy vinyl ether; represented by the chemical formula CH2=C-R5-OR6, wherein R5 is 
Jiang et al. disclose the coating composition comprises at least 70 wt.% of the fluorine-containing copolymer and 15-25 wt.% of a solvent [Claims 8-10] as well as a hardening agent (curing agent) comprising polyisocyanate in the Application Example and wherein Jiang et al. cite the properties of gloss of the surface, hardness, flexibility, and adhesion to an aluminum substrate [0031].  Since Jiang et al. teach substantially identical fluorine-containing copolymers with the at least same three types of monomer units, solvents (carriers) and curing agent (Desmodur polyisocyanates) as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Jiang et al. will be the same as claimed (i.e., coating composition VOC content of less than about 450 g/l). If there is any difference between the product of Jiang et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I).  In addition, one of ordinary skill in the art would find obvious that the VOC content can be reduced, in particular, to less than 450 g/l by adjusting the amount and type of solvent.
Jiang et al. do not disclose a stabilizing agent.

In regards to claims 2-4, Jiang et al. disclose the first monomer unit  of  2,3,3,3-tetrafluoropropene and/or 1,3,3,3-tetrafluoropropene wherein the tetrafluoropropene is selected from HFO-1234yf or HFO-1234ze (i.e. trans-1,3,3,3-tetrafluoropropene) [0002, 0008, 000010; Examples 1-3, 5].
In regards to claims 5-6, Jiang et al. disclose in the fluorine-containing polymer (b) a second monomer unit comprising 5-45 mol% of a polymerized monomer selected from the group consisting of vinyl esters and vinyl ethers; the second unit is selected from the group consisting of alkyl vinyl ethers, vinyl esters, and mixtures thereof; the vinyl ester or vinyl ether has the formula CH2=CR1-O(C=O)xR2 and CH2=CR3-OR4, wherein R1 and R3 arc hydrogen or methyl, and wherein R2 and R4 are unsubstituted linear, branched or alicyclic alkyl groups having from 1 to 12 carbon atoms; and (c) a third monomer unit comprising 3 to 30 mol% of a polymerized monomer comprising a hydroxy vinyl ether; represented by the chemical formula CH2=C-R5-OR6, wherein R5 is hydrogen or methyl, and R6 is an unsubstituted linear, branched or alicyclic alkyl group having a hydroxyl group.
In regards to claim 7, Schwartz et al. disclose the hindered amine light stabilizer comprises a combination of bis-(1,2,2,6,6-pentamethyl-4-piperidinyl) sebacate and methyl 1,2,2,6,6-pentamethyl-4-piperidinyl sebacate [0013, 0031; Claim 4].
In regards to claims 9-12, Jiang et al. disclose (a) 40-60 mol% of the first monomer unit selected from 2,3,3,3-tetrafluoropropene and/or 1,3,3,3-tetrafluoropropene wherein the tetrafluoropropene is selected from HFO-1234yf or HFO-1234ze (i.e. trans-1,3,3,3-tetrafluoropropene) [0002, 0008, 000010; Examples 1-3, 5].
In regards to claims 13-16, Jiang et al. disclose (b) 5-45 mol% of the second monomer unit selected from the group consisting of vinyl esters, vinyl ethers, and mixtures thereof, and (c) 3-30 mol% of the third monomer unit selected from hydroxyl group-containing vinyl ethers and hydroxyalkyl vinyl ethers [Abstract; 0007-0008, 0010-0012; Claims 1-3].
In regards to claims 18-20, Jiang et al. disclose the fluorine-containing copolymers comprise a number average molecular weight of 5000 to 50,000 [0015; Claims 6-7; Examples 1-3, 5].

                                                                        Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on December 3, 2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD GRINSTED/             Examiner, Art Unit 1763   

/LING SIU CHOI/             Supervisory Patent Examiner, Art Unit 1763